Citation Nr: 0702805	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-18 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1954 to August 
1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).

Procedural history

In October 2000, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The April 2003 rating decision denied the 
claims, and he appealed.

The Board remanded the case in May 2006 for the purpose of 
scheduling the veteran for a hearing before a Veterans Law 
Judge (VLJ) at the RO.  Pursuant to the Board's remand, the 
veteran presented testimony before the undersigned VLJ at the 
RO in September 2006.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.  

Withdrawn appeal

The April 2003 rating decision also denied the veteran 
service connection for post-traumatic stress disorder (PTSD).  
The veteran initially appealed that decision, but withdrew 
his PTSD claim in a signed statement submitted at the 
September 2006 Hearing.  See VA Form 21-4138 dated September 
12, 2006; see also the Hearing transcript, page 1.  The issue 
of service connection for PTSD is therefore no longer in 
appellate status and will be discussed no further herein.  
See 38 C.F.R. § 20.204 (2006).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.
REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He essentially contends that while in 
service he worked as a training assistant on a bombing range, 
and he was therefore exposed to noise from low-flying 
aircraft, munitions expended during target practice, and 
generators used to power various equipment on the range.  He 
further contends that such noise exposure led to hearing loss 
and tinnitus.  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
(1) and (2).  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002), the United States Court of Appeals for Veterans 
Claims held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA must obtain a medical nexus opinion.

The medical records currently associated with the claims file 
include multiple tinnitus diagnoses.  An October 2002 VA 
audiology clinic note also reflects that the veteran has 
speech recognition scores of 80 percent in the left ear and 
46 percent in the right.  Such constitutes hearing loss of VA 
purposes.  See 38 C.F.R. § 3.385 (2006) [noting that speech 
recognition scores of less than 94 percent in each ear 
constitute impaired hearing for VA purposes].  Moreover, 
treatment records from the Portland VA Medical Center dated 
in December 2002 reflect moderately severe high frequency 
hearing loss bilaterally.  The first Hickson element is 
arguably satisfied.  

As noted above, the veteran also reported that while in 
service he worked as a training assistant on a bombing range, 
and was therefore exposed to noise from low-flying aircraft, 
munitions expended during target practice, and generators 
used to power various equipment on the range.  Given that the 
veteran served in the Air Force and that his DD Form 214 
notes work as a training aide, such noise exposure appears 
plausible.  Element (2) has therefore also been met for the 
purposes of this remand only.

None of the medical records currently associated with the 
veteran's VA claims folder, however, offer an opinion as to a 
possible causal relationship between the veteran's hearing 
loss and tinnitus and his military service.  The Board finds 
that a VA nexus opinion is therefore necessary to decide the 
claim.  As in Charles, the evidence of record in this case 
includes evidence of hearing loss and tinnitus, and evidence 
which suggests noise exposure in service.  However, no 
medical nexus opinion is present which would serve to 
causally relate the two.  In such situations, the case must 
be remanded to the RO for the purpose of obtaining a medical 
nexus opinion.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a 
VA audiological examination to determine 
the nature and etiology of his alleged 
hearing loss and tinnitus.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is asked 
to provide results in a numeric format 
for each of the following frequencies: 
500, 1000, 2000, 3000 and 4000 Hertz.  
The examiner is also asked to provide an 
average of the above frequencies for each 
ear, and to provide speech recognition 
scores for each ear using the Maryland 
CNC Test.  The examiner should also 
render an opinion as to whether it is as 
likely as not that any currently 
diagnosed  bilateral hearing loss or 
tinnitus is related to the veteran's 
military service.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, in whole 
or in part, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



